Title: James Madison to Joseph Blunt, 29 May 1829
From: Madison, James
To: Blunt, Joseph


                        
                            
                                
                            
                            
                                
                                    
                                
                                May 29. 1829
                            
                        
                        
                        I recd. Sir, some time ago your letter of the 8th Ulto accompanied by the 2d. volume of the "American
                            Annual Register;" At a later day, the 1st. vol. was also recd. I am sorry it has not been in my power to give them such a
                            perusal as was my wish. My health has been much interrupted since the opportunity was afforded; and is at present in so
                            feeble a state, that at my advanced age, and with arrears of pressing claims on my attention, I can not say more on the
                            subject of your work, than that I have long regarded an American Register on a plan similar to that in England, as well
                            suited to the information needed & desired by the public. The plan you have adopted, with the improving
                            adaptations to the state of things in this country which experience may suggest, and executed in the manner to be
                            expected, would seem therefore to have a just title to the Public patronage, and I sincerely wish you may receive it in a
                            satisfactory degree. If I do not add to this wish an offer of my name for Your subscription list it is because I have for
                            some time found it convenient to reduce, rather than extend the attentions required by engagements of that sort—
                        As the two vols. with which you have favoured me will be useful to you in completing your Setts, without a
                            like advantage to me, I will avail myself, of an early opportunity of returning them. Mean time repeating my best wishes
                            for the successful prosectution of the task in which you are engaged, I tender the thanks which I owe you, with an expression of
                            my friendly respects.
                        
                        
                            
                                J M
                            
                        
                    